Case: 18-10931     Document: 00515526694         Page: 1    Date Filed: 08/13/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 13, 2020
                                 No. 18-10931                          Lyle W. Cayce
                                                                            Clerk

 Securities and Exchange Commission,

                                                           Plaintiff—Appellee,

                                     versus

 Team Resources, Incorporated; Fossil Energy
 Corporation; Kevin A. Boyles,

                                                      Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:15-CV-1045


                  ON REMAND FROM
       THE SUPREME COURT OF THE UNITED STATES

 Before King, Higginson, and Duncan, Circuit Judges.
 Per Curiam:*
        Our previous decision in this appeal, see SEC v. Team Resources, Inc.,
 942 F.3d 272 (5th Cir. 2019), has been vacated and remanded by the Supreme


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10931       Document: 00515526694            Page: 2      Date Filed: 08/13/2020




                                     No. 18-10931


 Court “for further consideration in light of Liu v. SEC, 591 U.S. ---[, 140 S.
 Ct. 1936] (2020).” Team Resources, Inc. v. SEC, No. 19-978, 2020 WL
3578673, at *1 (U.S. July 2, 2020). As relevant here, Liu held “that a
 disgorgement award that does not exceed a wrongdoer’s net profits and is
 awarded for victims is equitable relief permissible under [15 U.S.C.]
 § 78u(d)(5).” 140 S. Ct. at 1940. Liu also discussed various “principles that
 may guide the lower courts’ assessment” of the amount of disgorgement that
 may be lawfully awarded in particular cases. Id. at 1947; see also id. at 1947–
 50.
        In this case, the district court did not have the benefit of Liu’s
 guidance when it determined the amount of disgorgement. Application of Liu
 to the facts of this case should be left in the first instance to the district court’s
 sound judgment.
        We therefore VACATE the judgment of the district court and
 REMAND the case for further proceedings consistent with the Supreme
 Court’s decision in Liu.




                                           2